Title: Enclosure: From William Jenkins and Others, 27 January 1804
From: Jenkins, William, and Others
To: Jefferson, Thomas


                  
                     Hudson Jany 27th. 1804
                  
                   The Remonstrance of the Subscribers Republicans, Owners and Masters of Vessels, and other citizens of the city of Hudson in the County of Columbia & State of New york respectfully sheweth 
                   That they have with much regret been informed that an Attempt is about to be made to remove Henry Malcolm  Esqr from the office of Collector of the Customs for the Port of Hudson and to have Moses Younglove  appointed in his stead 
                  
                  The Subscribers beg leave to state that should this removal take place it will be in direct opposition to the opinions & wishes of a very large majority of the Citizens of this place and nearly the whole of the mercantile interest and whatever differences may exist among them on many topics yet in this we may almost say that there is but one voice which is most decidedly against the proposed removal—We are happy that this occasion affords us an opportunity to pay our tribute of respect to Doctor Malcolm’s capacity promptitude Industry and impartiality for all which he is as Eminently distinguished in his public capacity as he is for his Virtues in his private one 
                   Without wishing to derogate from the merits of Doctor Younglove we cannot but Express our opinion that there is a vast difference between his qualifications for the Office in question & those of Doctor Malcolm the present incumbent— 
                   The official conduct of Doctor Malcolm has so far as our knowledge Extends given universal satisfaction and we have never heard his Talents Integrity or Prudence impeached. Upon this subject many of us can speak from a personal knowledge derived from a long & intimate acquaintance—As we know of no complaint against the present Collector as his manners capacity punctuality & Every other necessary qualification are unquestioned We can conceive no useful End to be obtained from a change though we have much to fear if such Event should happen—If however more need be said we can state that Doctor Malcolm at an Early period of our revolutionary war entered into the service of his Country first as Surgeon in the naval and afterwards in the Land Service and continued to act in the latter till near the close of the contest—He has a large & increasing family of young children and is very much dependent on his office for their Support—He was appointed to the office in 1795 during the Presidency of Geo. Washington Esq and has become intimately well acquainted with all the duties of it—Doctor Younglove has but recently moved into this City & though we are far from calling in question his probable qualifications We cannot omit observing that by our Laws his Residence has not been sufficiently long to Entitle him to be a Citizen of this City 
                   He is we believe wholly unacquainted with mercantile business and having heretofore resided in the Country We are led to conclude that he is entirely deficient in the knowledge of the various important duties which will be required of him—He is in Circumstances as we have been informed not to require the office, his family consisting only of himself & his wife. Under these Circumstances we most Earnestly intreat that the removal may not take place—neither the Interest of the Government, the Promotion of the Republican Cause or Sound Policy demand it—and we hesitate not to say that the greatest violence would by such a measure be committed upon the Feelings of a large & respectable number of the most steady and influential friends of the present just & benignant administration whose toleration will continue to secure the Esteem it has Excited 
                  
                     Wm Jenkins
                  
               